REVERSE and REMAND; and Opinion Filed June 16, 2014.




                                                                    In The
                                               Court of Appeals
                                        Fifth District of Texas at Dallas
                                                         No. 05-12-01649-CR

                                         RODNEY DEON SAMPSON, Appellant

                                                                        V.

                                             THE STATE OF TEXAS, Appellee

                                 On Appeal from the Criminal District Court No. 4
                                              Dallas County, Texas
                                      Trial Court Cause No. F11-53201-K

                                              MEMORANDUM OPINION
                                         Before Justices Fillmore, Evans, and Lewis
                                                Opinion by Justice Fillmore

           A jury convicted Rodney Deon Sampson of possession of 3,4-methylenedioxy

methamphetamine in an amount less than one gram. During the punishment phase, Sampson

pleaded true to one enhancement paragraph alleging a prior conviction for an aggravated assault

with a deadly weapon. The trial court found the enhancement paragraph true and assessed

punishment at fifteen years’ imprisonment. In a single issue 1, Sampson contends the trial court

erred in sentencing him to fifteen years’ imprisonment. The State concedes the trial court erred




1
  In his brief, Sampson states the evidence is “legally sufficient to support the appellant’s conviction for possession of a controlled substance in
cause no. F1153201.” Thus, Sampson does not challenge the sufficiency of the evidence in this case.
in assessing a fifteen-year sentence. We reverse the trial court’s judgment as to punishment and

remand the cause to the trial court for a new punishment hearing.

         In his sole issue, Sampson contends his fifteen-year sentence is void because it is outside

the punishment range for the offense as enhanced. The indictment alleged he committed the

offense of possession of 3,4-methylenedioxy methamphetamine in an amount of less than one

gram, a state jail felony. See TEX. HEALTH & SAFETY CODE ANN. § 481.116(a), (b) (West 2010).

The punishment range for a state jail felony is confinement in a state jail for 180 days to two

years and an optional fine of up to $10,000. See TEX. PENAL CODE ANN. § 12.35(a) (West Supp.

2013). The indictment also alleged Sampson had a prior felony conviction for aggravated assault

with a deadly weapon, which elevated the punishment range to that for a third-degree felony

offense.    See id. § 12.35(c)(2)(B).      The punishment range for a third-degree felony is

imprisonment for two to ten years and an optional fine of up to $10,000. See id. § 12.34 (West

2011).

         In this case, the trial court assessed punishment at fifteen years’ imprisonment, which is

outside the punishment range for a third-degree felony. See id. The Texas Court of Criminal

Appeals has consistently held that a sentence outside the proscribed punishment range is void

and illegal. See Mizell v. State, 119 S.W.3d 804, 806 (Tex. Crim. App. 2003). A defendant has

an “absolute and nonwaiveable right to be sentenced within the proper range of punishment.”

Speth v. State, 6 S.W.3d 530, 532–33 (Tex. Crim. App. 1999). We therefore resolve Sampson’s

sole issue in his favor.




                                                 -2-
       We reverse the trial court’s judgment as to punishment and remand the cause for a new

punishment hearing.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE




Do Not Publish
TEX. R. APP. P. 47

121649F.U05




                                            -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


RODNEY DEON SAMPSON, Appellant                      Appeal from the Criminal District Court
                                                    No. 4 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01649-CR        V.                        F11-53201-K).
                                                    Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                        Justices Evans and Lewis participating.



       Based on the Court’s opinion of this date, the judgment of the trial court is REVERSED
as to punishment and the cause REMANDED for a new punishment hearing pursuant to TEX.
CODE CRIM. PROC. ANN. art. 44.29(b).



       Judgment entered June 16, 2014.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             -4-